It is a true honor for me to speak on behalf of Bolivia from this, the most lofty platform of the international community. The United Nations General Assembly is the universal parliament par excellence and in accordance with the principle of universality, there coexist in this Assembly nations which, like mine, advocate peace, proclaim brotherly cooperation, support integral and shared development and favor equality and solidarity in international relations. In this context, we must assume fully the inescapable commitment to work resolutely for a future of security and hope for all peoples.
103.	Many are the items to which we must devote our attention at the current session. Their number and importance is obviously in keeping with the most disquieting problems of contemporary life.
104.	Before giving the views of Bolivia on a number of these items, which concern not only my country but the international community as a whole, I should like, on behalf of the Government and people of Bolivia, to convey the most cordial greetings to the delegations present here and, in particular, to the President of this Assembly, the distinguished statesman from Sri Lanka, Mr. Hamilton Amerasinghe.
105.	Similarly, I should like to convey our appreciation to the Prime Minister of Luxembourg, Mr. Gaston Thorn, for his able conduct of our deliberations during the last General Assembly.	
106.	May I also, at the same time, pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for his unswerving dedication to peace and understanding throughout the world.
107.	Bolivia is likewise happy to extend a warm welcome to the State of Seychelles, which has joined our Organization as a Member, thus strengthening the faith of all peoples in the United Nations.
108.	It is clear that since the adoption of the San Francisco Charter new realities have emerged. The principles it incorporated 31 years ago, however, still retain their full validity. For this reason, the Government of Bolivia wishes to reiterate its respect for the norms of civilized coexistence, which must be decisively strengthened as a foundation for the great edifice of peace, security and development.
109.	We wish to maintain our support of the postulate of universality in international relations. In rejecting foreign interference and intervention in all its forms, we recognize the legitimate right of peoples to choose their own means for the achievement of their national destiny.
110.	We belong to a society characterized by diversity; our desire for solidarity with all States is bounded only by respect for our sovereignty and for the loyal interdependence that characterizes our times.
111.	Plurality mast undoubtedly be interpreted as the result of the observance of the principles of non-intervention, self-determination and juridical equality among nations. Otherwise, we would fall into the historic error of seeking to achieve unity by following the course of divergency.
112.	It is my Government's view that, for the full exercise of these lofty principles, there must be absolute respect for human dignity and condemnation of any discriminatory practices. We therefore reaffirm our support of the Decade for Action to Combat Racism and Racial Discrimination.
113.	The classical tension produced by the desire for predominance of the great Powers has relaxed as a result of the constant action of this august body, since such attitudes do not represent the constructive contribution that mankind expects for development untrammeled by the fear and uncertainty.
114.	World tension, however, still exists and today assumes different features that are equally dangerous for the maintenance of peace and that stem from the imbalances to be covered in the general picture of international economic relations.
115.	I firmly repeat that we shall not achieve the society of well-being to which we aspire if conditions prevail that allow the prosperity of the wealthier nations to become a threat of greater poverty and dependency to the developing countries. This is one of the major concerns I feel should be sincerely expressed at this time.
116.	Hie task of consolidating a democratic international order entails the need to effect the historic task of eliminating injustices from economic relations, a matter of paramount importance alluded to by His Excellency, the President of Bolivia, General Hugo Banzer Suarez, last year in this same Assembly. 
117.	The developing countries advocate the establishment in this era of interdependence of political and juridical instruments enabling them to participate effectively in economic decision-making.
118.	Any refusal or attempt to limit the right and the responsibility of our countries to participate in the establishment of a new international economic order could give rise to new and prolonged tension which might endanger peace and security.
119.	The concept of that new order should unquestionably be based on the resolute political will of all countries-large and small, rich and poor- to achieve the goals set in the different spheres of co-operation, because nothing will have been gained if, despite the commitments assumed in different international forums, some industrialized nations continue to give piecemeal and reluctant co-operation to the detriment of the economy of the less favored nations where poverty is rampant.
120.	In the field of trade we are, it is true, endeavoring to remove a series of obstacles preventing access of products from the developing countries to the markets of the economically powerful nations on satisfactory conditions. Regrettably, it is equally true that, while we use our imagination and our acts to endeavor to overcome these difficulties, new restrictions are being created at the same time.
121.	In practice, this simply transmutes in different ways the negative effects that it was intended to eliminate. Thus equitable participation by the developing countries in the expansion of world trade is prevented.
122.	Such policies cause damage of unforeseeable con-sequences to those nations that are desperately trying to obtain the well-being to which their peoples are legitimately entitled.
123.	I must point out that such difficulties greatly weaken the will for world co-operation and destroy faith in the establishment of a future forged in solidarity and justice.
124.	One of the questions that has caused the greatest concern is that relating to the prices of raw materials and stability in the supply of such products.
125.	It is desirable, in respect of this very pertinent matter, to adopt equitable criteria in order to determine truly fair and just levels for the prices of primary commodities. A strongly subjective factor comes into play here. For the highly developed countries, just and fair prices tend to be those which improve their already abundant economies. For the developing countries, remunerative prices can be none other than those which guarantee effective margins of earnings from their exports. Only thus can they give the necessary impulse to their industrialization process.
126.	We mention these facts because they are the premise of the ideal goal of raw material producers' associations. We believe that these associations pursue the objectives I have mentioned and not that of confrontation, as some would have us believe-an attitude not shared by my country, since we know that thus we would only increase tension and imbalances.
127.	Quite to the contrary, we hope that through frank, direct and equable dialog between producers and consumers it will be possible for large and small countries to reconcile their mutual interests.
128.	For Bolivia this question is of paramount importance because our export earnings depend on the stability of the prices of commodities and internationally guaranteed levels of remuneration. Consequently, we believe that the disruption produced in world trade by the dumping of strategic reserves practiced periodically by some States constitutes a policy alien to the spirit of co-operation underlying the objectives implicit in the achievement of collective eco¬nomic security.
129.	In this context Bolivia propounds the effective adoption of a bilateral or multilateral consultative system capable of preventing adverse and disrupting effects for the developing countries, whose economies depend on their exports of primary commodities and raw materials.
130.	In keeping with the statement made by the delegation of Bolivia from this same rostrum during the twenty-ninth General Assembly,  I wish to reiterate that my country is still convinced of the need to establish within the appropriate organs of the United Nations automatic mechanisms for linking and adjusting the prices of the commodities exported by the developing countries with the manufactures produced by the industrialized countries. Thus we would prevent the continued erosion of the true value of exports from the developing countries and would lay the bases for the replacement of confrontation between producers and consumers by dialog.
131.	While it is true that the fourth session of UNCTAD did not yield the expected positive results, partly because of the reticent attitude of some of the developed countries, it is desirable to recognize the significance of the resolution relating to an integrated program for primary commodities which was adopted by the Conference  and which has led to the establishment of a primary commodity stabilization fund of great interest to the economically disadvantaged countries. The implementation of the program will make it possible to introduce rational elements in this very sensitive aspect of international economic relations, such as the aforesaid primary commodity trade.
132.	It is also desirable to point out the adoption within the framework of the United Nations of a normative system for the establishment of appropriate bodies to ensure access by our countries to technology, which is a basic requirement if we are to overcome the obstacles of underdevelopment.
133.	May we also say that we adhere to the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], which was strengthened by the adoption of the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-VI)].
134.	We also hope that the set of principles and measures set forth in those instruments will make possible in a period of time meeting the expectations of the developing countries the reversal of the existing imbalances as a result of which the indebtedness in the balance of payments of the peripheral countries has grown enormously in the last biennium.
135.	We would have nothing to add to the statements already made in favor of the harmonious and integral development of peoples.
136.	The principles have been laid down; we have the appropriate mechanisms. All we need is resolute political decision to implement them, and this is the fundamental question on which we should focus all our attention.
137.	However not all the disruptive factors are to be found in the area of economic requirements. There are other situations to which we must also devote our special attention.
138.	We cannot remain impassive observers of the conflicts that are localized in different regions of the world and in respect of which there appears to be no solution in the offing.
139.	At a time in which awe-inspiring advances are made in the conquest of outer space, the formidable creative potential of human intelligence cannot resign itself to accept the idea that armed and fratricidal confrontation is the only alternative to the situations that divide us.
140.	There is an imperative need to strengthen the will for conciliation of conflicting interests. I therefore believe that it is our inescapable duty to address an appeal to those parties that have assumed attitudes of confrontation so that they may exercise tolerance and bend every effort to find rapid solutions through peaceful means.
141.	We also appeal to the spirit of co-operation of those States which, by reason of their size, bear the greatest responsibility in this area, so that they may try to prevent, by every possible means, the search for independence or political controversies becoming the arena of the most acute ideological antagonisms. Mankind would highly appreciate those noble demonstrations of concession for the sake of peace.
142.	Consistent with these views we honor those who, imbued with a spirit of understanding, have decided to tackle their problems jointly while sharing responsibilities. 
143.	That is the clear-cut and categorical response that mankind needs if it is to go forward along the path of constant improvement.
144.	We sincerely hope that this attitude will prevail in contemporary international relations, and in particular in the inter-American community, thus strengthening the bonds of lasting friendship in the regional area to which Bolivia belongs.
145.	Consequently we view with pleasure the pursuance of negotiations in this direction under such enlightened leadership between the Republic of Panama and the United States of America on the Canal question and express our wishes for their happy conclusion.
146.	Bolivia wishes to reiterate its repudiation of violence whether it assumes the form of armed or covert aggression.
147.	Terrorism has caused many victims and its dark threat which knows no boundaries hangs over us all in an increasingly alarming manner.
148.	This escalation of irrational, systematized violence cannot be a valid means on which to base the legitimacy of any claim, be it political, economic or social.
149.	It is the pressing duty of the international com¬munity to agree on the most effective means of eradicating the proliferation of these practices, which offend the conscience of civilized man, which ought to be the guide of our times.
150.	In this connexion we give our firm support to the initiative on this question taken by the delegation of the Federal Republic of Germany [AI31I242J.
151.	I cannot but mention the serious concern of my country at the staggering upward trend of the arms race. We see with profound discouragement that, compared with the very modest progress of negotiations on the limitation of strategic weapons, we are now astounded by the announcement that military and' weaponry expenditures have exceeded in 1975 the figure of $300 billion.
152.	It is difficult to understand that while gigantic resources are earmarked for the manufacture of some weapons and the development of others which are capable of changing our earth's environment and even of exterminating our species, the execution of work which would lead to progress is stopped or limited because of insufficient financing.
153.	What is more, the arms escalation has extended.to developing countries, a fact which exposes certain areas, including the American continent, to the possibility of becoming hotbeds of tension, as a result of which the aspirations of their inhabitants, who seek to achieve minimum levels of well-being consonant with the dignity and worth of the human person, will be postponed.
154.	At the beginning of my statement, I said that it was the inalienable right of peoples to choose the means most in keeping with their historic traditions to achieve their aspirations.
155.	For this reason, the Nationalist Government of Bolivia, presided over by General Hugo Banzer Suarez, as the authentic interpreter of the feelings and desires of our people, proposed to Bolivia in 1971 an all-important historical option.
156.	Five years of fruitful government in my country have shown that only through order, unity, social peace, political stability and institutional continuity is it possible to lay the foundations for speedy and comprehensive national development.
157.	The President of Bolivia, at the thirtieth session of the General Assembly, elaborated on the results and prospects of the work of his Government, which has the backing of a broad national consensus of all Bolivia's nationals.
158.	This great Assembly, which is concerned with all matters relating to the consolidation of peace and security and the removal of obstacles, to growing co-operation among peoples, is well aware of heritage need of my country to be once again linked to the sea by means of free and sovereign access to the Pacific Ocean.
159.	In order to attain the most fundamental objective of the Bolivian nation and in conformity with our conviction that major solutions can only be achieved through frank and constructive dialog, last year we opened diplomatic negotiations with the Republic of Chile-negotiations which have now assumed the greatest historical significance.
160.	The President of Bolivia, General Hugo Banzer Suarez, as a statesman who wishes to make a personal and direct contribution to the establishment of harmonious international coexistence based on real justice and solidarity and bearing in mind that Bolivia's maritime cause is closely connected with the prevalence of those ideals, informed the last session of the General Assembly of the scope of the present negotiations, based on the Bolivian proposal for peace, development and integration.
161.	We wish to go on record as stating that the raison d'etre of that formula is based on Bolivia's decision to regain access to the sea in full sovereignty, contributing to the harmonious coexistence of neighboring nations, and to this end it had chosen the instrument of dialog and the search for a shared development in order to achieve its aim of achieving access to the southern Pacific.
162.	Bolivia's land-locked position has detracted from the effectiveness of internal efforts to promote its economic, social and cultural development and limited its participation in Latin American integration processes.
163.	The negotiations designed to resolve the problem of my country's geographical encirclement are going forward under the auspices of America, as was decided at Atlanta and Ayacucho. They are at the same time supported by the conviction of world public opinion that the building of a sound future must be based on a common determination to achieve equanimity and justice.
164.	The perpetuation of situations that are not in keeping with these principles would mean abandoning the constant moral values of the international community.
165.	For all these reasons, and because the legitimacy of Bolivia's maritime cause is clear and a spirit of broad understanding must prevail among the parties involved, we shall continue steadfastly along the path that will lead to the total solution which we are advocating. In this way, the sovereign return of Bolivia to the Pacific Ocean will, through the completion of the dialog currently in progress, become a tangible reality.
166.	Bolivia is participating with great determination in making its utmost contribution to the efforts to achieve this goal, which will be an enduring example of what can be done in the Americas through a firm and brotherly will to reach understanding. It is also doing so because this undertaking is of such importance that it requires full support and because it will arouse the confidence of all Latin Americans in their common destiny.
167.	My country and my people have high hopes of the negotiations under way, which have aroused the expectations of the whole continent and the whole world.
168.	Our action is inspired by the ideals proclaimed by the world Organization and it is on this account that my Government has entrusted me with the pleasant task, which I now perform, of conveying a message of friendship and support to all the peoples represented in this forum of nations which aspire to live in a climate of peace, stability, international justice and close human solidarity.
